DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 22, 2022 and March 8, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
This Office Action is in response to the Amendment filed on the date: February 22, 2022.
Claims 1, 16 and 22 have been amended.  No claims have been canceled or are new.

Response to Arguments
Applicant’s arguments, see REMARKS page 6, with respect to the rejection of independent claims 1, 16 and 22 have been fully considered and are persuasive.  The rejection of claims 1, 16 and 22 has been withdrawn. 

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS page 6) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“the polygons of the magnet arrays form a tessellating pattern in which the magnet arrays each share at least one magnetic element with another one of the magnet arrays; and each magnetic element 
	Claims 2-15 are allowed for depending on claim 1.
Regarding independent claim 16, the prior arts of record taken alone or in combination fail to teach or suggest:
“the polygons of the magnet arrays form a tessellating pattern in which the magnet arrays each share at least one magnetic element with another one of the magnet arrays; and generating a rotation movement using a plurality of rotors rotatable relative to the body, wherein each magnet array is configured to receive a rotor rotatable relative to the body; and wherein one or more semi-Halbach configurations produces a magnetic field both inside and outside of the array, wherein the magnetic field inside the magnet array comprises a sweet spot configured to receive one of the plurality of rotors rotatable relative to the body wherein the sweet spot is a local extremum in magnetic field strength,” when used in combination with all other limitations of claim 16.
	Claims 17-21 are allowed for depending on claim 16.
Regarding independent claim 22, the prior arts of record taken alone or in combination fail to teach or suggest:
“the polygons of the magnet arrays form a tessellating pattern in which the magnet arrays each share at least one coil with another one of the magnet arrays; and a plurality of magnetic rotors, wherein each magnet array is configured to receive a magnetic rotor rotatable relative to the body; and wherein one or more semi-Halbach configurations produces a magnetic field both inside and outside of the array, wherein the magnetic field inside the magnet array comprises a sweet spot configured to receive the magnetic rotor rotatable relative to the body wherein the sweet spot is a local extremum in magnetic field strength,” when used in combination with all other limitations of claim 22.
	Claims 23-25 are allowed for depending on claim 22.


The closest references are found based on the updated search:
a)  Frissen et al. discloses “Displacement device” (see 2003/0155821)
b)  Sarai discloses “Magnetic configurations” (see 2012/0262261)
c)  Hazelton et al. discloses “Electric motors and positioning devices having moving magnet arrays and six degrees of freedom” (see 6208045)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867